On the 26th day of April, 1911, judgment was rendered against appellant in the county court of Greer county, for a violation of the prohibitory liquor law, and his punishment was assessed at a fine of two hundred and fifty dollars and sixty days' confinement in the county jail. The appeal was not perfected by filing the record in this court until the 7th day of August, 1911, which was more than sixty days after the rendition of the judgment. The Legislature has seen fit to direct that in misdemeanor cases the appeal must be perfected within sixty days after the date of judgment, and has vested the county judge with authority to extend sixty days additional time in which this may be done. Counsel for appellant never applied to the county judge of Greer county for an order extending the time in which he might perfect his appeal, and no such order appears in the record. The court has no power to make such an order except upon motion of counsel for a defendant. If counsel for a defendant see fit to allow the time for perfecting an appeal to expire before applying for and securing an order extending such time, they have no one but themselves to blame. If after such time has expired, an attempted appeal will fail. We cannot do otherwise than sustain the motion of the Attorney General to dismiss this appeal, upon the ground that it was filed too late, and that this court has never acquired jurisdiction of the case. The appeal is therefore dismissed with directions to the county court of Greer county to proceed with the execution of its judgment. *Page 709